LEASE RENEWAL AND MODIFICATION AGREEMENT

﻿

THIS LEASE RENEWAL AND MODIFICATION AGREEMENT (this “Agreement”) is dated as of
May 4, 2012 (the “Effective Date”), and is by and between EMBASSY  BANK FOR THE
LEHIGH VALLEY (“Embassy”) and RED BIRD ASSOCIATES, LLC (“Red Bird”).

﻿

WHEREAS, by Lease Agreement dated June 11, 2001, Embassy leased from Gateway
Associates, LLC, approximately 7,827 square feet of office space on the first
floor of the office building commonly known as 100 Gateway Drive, Hanover
Township, Northampton County, PA, Suite 100; and

﻿

WHEREAS, said Lease Agreement was amended by a First Amendment dated August 6,
2001; and

﻿

WHEREAS, the said building was acquired from Gateway Associates, LLC by Red Bird
on January 10, 2003, together with an assignment to Red Bird of all leases
affecting the premises; and

﻿

WHEREAS, the said Lease Agreement was amended by a Lease Addendum dated January
1, 2005, adding approximately 4,349 square feet of office space, known as Suite
200 (the “First Lease Expansion Addendum”); and

﻿

WHEREAS, the said Lease Agreement was amended by a Second Lease Expansion
Addendum dated January 1, 2012, adding approximately 4,303 square feet of office
space, known as Suite 210; and

﻿

WHEREAS, the parties desire to amend the Lease Agreement (as amended) in order
to consolidate the three separate lease terms so they shall all run
concurrently, amend the rent payable, and formally exercise the renewal option
provided for in the original Lease Agreement.

﻿

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

﻿

1. Renewal.    Embassy hereby exercises its option to renew the term of the
lease for five years, as more fully described in paragraph 37 of the original
Lease Agreement.  Red Bird confirms there has been no Default under such Lease
Agreement (as defined therein),  waives the 180 day written notice requirement,
and accepts such renewal.  The parties agree the renewal term shall run from
March 1, 2012 through February 28, 2017. 

﻿

2. Consolidation.  Embassy and Red Bird agree the original Lease Agreement, the
First Lease Expansion Addendum, and the Second Lease Expansion Addendum all have
coterminous terms and options, and therefore all such Leases (and leased space)
shall be renewed for the term set forth above.





--------------------------------------------------------------------------------

 

﻿

﻿

3. Rent.    Notwithstanding the rent set forth in the original Lease Agreement
or any Lease Expansion Addendum, Embassy shall pay monthly Base Rent (as defined
in the Lease Agreement) to Red Bird, commencing as of March 1, 2012, as follows:

﻿

﻿

 

 

 

 

a.

Suite 100

-

$16,528.02 ($25.34 / psf)

 

b.

Suite 200

-

$6,161.08 ($17.00 / psf)

 

c.

Suite 210

-

$6,095.92 ($17.00 / psf)

 

﻿

 

 

 

 

Total Base Rent

 

-

$28,785.02 ($20.96 / psf)

 

﻿

4. Rent Escalator.  On each anniversary of the commencement of this first
renewal term, the Base Rent shall increase by two percent (2%).    

﻿

5.  Ratification.  Except as provided herein, all terms and provisions of the
original Lease Agreement (as amended) are incorporated herein by reference, and
are hereby ratified and confirmed, specifically including but not limited to the
additional renewal options set forth in the original Lease Agreement,  and the
right of first refusal and tenant improvement allowance set forth in the Second
Lease Expansion Addendum. 

﻿

6.Entire Agreement.  This Agreement, together with the underlying Lease
Agreement (as amended), contains the entire agreement between the parties
concerning the subject matter hereof.

﻿

﻿

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the day and year first above written.

﻿

﻿

 

 

ATTEST

 

EMBASSY BANK FOR THE LEHIGH VALLEY

﻿

 

 

/s/ David L. Lobach, Jr.

 

By: /s/ Lynne M. Neel

﻿

 

 

﻿

 

RED BIRD ASSOCITAES, LLC

﻿

 

 

﻿

 

By: /s/ Bernard M. Lesavoy

﻿



--------------------------------------------------------------------------------